



Exhibit 10.1


Execution Version








August 7, 2017


Cheniere Energy Partners, L.P.
700 Milam St., Suite 1900
Houston, Texas 77002
Attention: Treasurer
Telephone: 713-375-5290
Fax: 713-375-6000
Email: lisa.cohen@cheniere.com






Re: Administrative Amendment to the Credit Agreement


Ladies and Gentlemen:


Reference is made to (i) the Credit and Guaranty Agreement, dated as of February
25, 2016 (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Cheniere Energy Partners, L.P.
(the “Borrower”), certain Subsidiaries of Borrower as and that become Subsidiary
Guarantors from time to time in accordance with the terms thereof, the Lenders
party thereto from time to time, the Issuing Banks party thereto from time to
time, and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Administrative Agent (the
“Administrative Agent”) and (ii) the Intercreditor Agreement, dated as of
February 25, 2016 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Intercreditor Agreement”), among the Borrower,
each Subsidiary Guarantor party thereto from time to time, the Administrative
Agent, MUFG Union Bank, N.A., as collateral agent for the First Lien Secured
Parties (the “Collateral Agent”) and each Senior Class Debt Representative from
time to time party hereto. Capitalized terms used but not defined herein have
the meanings assigned to them in the Credit Agreement or, if not defined
therein, the Intercreditor Agreement.


1.Consent to Amend Section 2.23 of the Credit Agreement. Pursuant to Section
10.5 of the Credit Agreement and Section 2.11(c) of the Intercreditor Agreement,
the Collateral Agent, Administrative Agent, the Borrower and the Subsidiary
Guarantors hereby agree to amend the Credit Agreement in accordance with the
following Administrative Decision (the “Amendment”):


The word “secured” shall be inserted before the words “Replacement Debt” in
clauses (g) and (k) of Section 2.23 (Replacement Debt) of the Credit Agreement.


2.Effectiveness. The Amendment set forth herein shall be effective only in the
specific instance described herein and for the specific purpose for which it was
given, and nothing herein shall be construed to limit or bar any rights or
remedies of any First Lien Secured Party. For the avoidance of doubt and without
limiting the generality of the foregoing, no other change, amendment, consent




--------------------------------------------------------------------------------





or waiver with respect to the terms and provisions of any other Financing
Document, Material Contract or Additional Material Contract is intended or
contemplated hereby (which terms and provisions remain unchanged and in full
force and effect). Nothing herein shall be construed as or deemed to be (a) a
waiver or consent by the Requisite Lenders of any past, present or future breach
or non-compliance with any terms or provisions contained in any Financing
Document, Material Contract or Additional Material Contract or (b) a guide to,
or an intent or indication of, future actions or decisions by any First Lien
Secured Party.


3.Governing Law. This Amendment shall for all purposes be governed by and
construed in accordance with the laws of the State of New York, United States of
America without any reference to the conflict of law principles thereof (other
than Section 5-1401 of the New York General Obligations Law).


4.Financing Document. This Amendment constitutes a Financing Document as such
term is defined in, and for purposes of, the Credit Agreement.


5.Headings. All headings in this Amendment are included only for convenience and
ease of reference and shall not be considered in the construction and
interpretation of any provision hereof.


6.Binding Nature and Benefit. This Amendment shall be binding upon and inure to
the benefit of each party hereto and their respective successors and permitted
assigns.


7.Counterparts. This Amendment may be executed in multiple counterparts, each of
which shall be deemed an original for all purposes, but all of which together
shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile or portable
document format (“pdf”) shall be effective as delivery of a manually executed
counterpart of this Amendment.




[Signature Page Follows]


































2



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective authorized officers as of the day and year first above
written.


THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD.,
as Administrative Agent
 
 
 
By:
/s/ Lawrence Blat
Name: Lawrence Blat
Title: Authorized Signatory









SIGNATURE PAGE TO ADMINISTRATIVE DECISION (CREDIT AGREEMENT AMENDMENT)

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective authorized officers as of the day and year first above
written.




MUFG UNION BANK, N.A.,
as Collateral Agent
 
 
 
By:
/s/ Rafael E. Miranda
Name: Rafael E. Miranda
Title: Vice President









SIGNATURE PAGE TO ADMINISTRATIVE DECISION (CREDIT AGREEMENT AMENDMENT)

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective authorized officers as of the day and year first above
written.




CHENIERE ENERGY PARTNERS, L.P.,
as Borrower,
 
 
 
 
 
By: CHENIERE ENERGY PARTNERS GP, LLC,
 
its general partner
 
 
 
 
 
 
 
By:
/s/ Lisa C. Cohen
 
Name: Lisa C. Cohen
 
Title: Vice President and Treasurer
 
 
 
 
CHENIERE ENERGY INVESTMENTS, LLC
 
 
 
 
 
By:
/s/ Lisa C. Cohen
 
Name: Lisa C. Cohen
 
Title: Treasurer
 
 
 
 
 
 
 
CHENIERE PIPELINE GP INTERESTS, LLC
 
 
 
 
 
 
By:
/s/ Lisa C. Cohen
 
Name: Lisa C. Cohen
 
Title: Treasurer
 
 
 
 
 
 
 
CHENIERE CREOLE TRAIL PIPELINE, L.P.,
a Delaware limited partnership
 
 
 
 
 
 
 
 
By: CHENIERE PIPELINE GP INTERESTS, LLC,
 
its general partner
 
 
 
 
 
By:
/s/ Lisa C. Cohen
 
Name: Lisa C. Cohen
 
Title: Treasurer
 





SIGNATURE PAGE TO ADMINISTRATIVE DECISION (CREDIT AGREEMENT AMENDMENT)

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective authorized officers as of the day and year first above
written.


SABINE PASS LNG, L.P.
 
 
 
By: Sabine Pass LNG-GP, LLC,
 
its general partner
 
 
 
 
By:
/s/ Lisa C. Cohen
Name: Lisa C. Cohen
Title: Treasurer
 
 
SABINE PASS LNG-GP, LLC
 
 
 
By:
/s/ Lisa C. Cohen
Name: Lisa C. Cohen
Title: Treasurer
 
 
 
 
SABINE PASS LNG-LP, LLC
 
 
 
 
By:
/s/ Lisa C. Cohen
Name: Lisa C. Cohen
Title: Treasurer
 
 
 
 
SABINE PASS TUG SERVICES, LLC
 
 
By:
/s/ Lisa C. Cohen
Name: Lisa C. Cohen
Title: Treasurer







SIGNATURE PAGE TO ADMINISTRATIVE DECISION (CREDIT AGREEMENT AMENDMENT)